Citation Nr: 0513572	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected disability at the articulation of the right 
10th rib with the 10th thoracic vertebra, with thoracic 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision the RO assigned 
a 10 percent evaluation for the veteran's rib/vertebra 
disability, effective from February 1992.  

FINDINGS OF FACT

1.  The appellant's service-connected disability at the 
articulation of the right 10th rib with the 10th thoracic 
vertebra, with thoracic strain, is manifested primarily by 
complaints of pain and reduced activity, and objective 
findings showing no muscle spasms and a complete range of 
motion of the thoracic spine, without X-ray evidence of 
arthritis, shown by April 1999 films.

2.  Even considering such factors as pain on motion, weakened 
movement, excess fatigability, and incoordination, including 
during flare-ups, the veteran does not have more than slight 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for 
disability at the articulation of the right 10th rib with the 
10th thoracic vertebra, with thoracic strain, is denied.  38 
U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2001 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim and what the veteran's own responsibilities were in 
accord with the duty to assist.  In addition, the appellant 
was advised by virtue of rating decisions issued from 
February 1999 forward, and a detailed May 2001 Statement of 
the Case (SOC) and subsequent Supplemental SSOCs issued 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  Any notice provided by VA needs to be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27, noting that all relevant VA 
communications must be considered when determining whether 
adequate notice has been provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence has been developed with respect to the veteran's 
claim.  The veteran recently (in August 2004) underwent a 
comprehensive medical examination for VA purposes, which 
included a lengthy addendum subsequent to the initial 
examination report.  For its part, VA has done everything 
reasonably possible to assist the veteran, and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed his initial claim, seeking compensation for 
back pain, in February 1992.  Service medical records 
document paraspinal muscle strain in April 1989.  
Chiropractic records dated in October 1991 reflect that the 
veteran injured his back during active duty and thereafter 
complained of back pain and popping.  A history of spina 
bifida occulta was noted.  

VA records show that X-ray films of thoracic spine done in 
April 1992 revealed no abnormalities.  

A VA examination was conducted in June 1992.  The veteran 
complained of back pain, radiating to the shoulders but not 
the lower extremities.  He had a full range of motion of the 
spine, without any apparent discomfort.  There was no 
guarding and no muscle spasms.  Neurological examination was 
within normal limits.  A diagnosis of chronic pain in the 
lumbodorsal area, of unknown etiology, was made. 

The veteran presented testimony before a Hearing Officer at 
the RO in March 1993.  The veteran stated, in part, that he 
experienced pain radiating throughout the back, and that he 
wore a back brace.  

A VA radiology report dated in May 1993 showed post-traumatic 
arthritic changes involving the articulation of the right 
10th rib with the 10th thoracic vertebra.  

The veteran underwent a private evaluation in May 1993, at 
which time he complained of back pain radiating into the 
legs, aggravated by bending and lifting.  Range of motion of 
the spine was described as good.  The spine appeared to be 
normal, with no evidence of post-traumatic deformity or 
vertebral compressions.  It was noted that the costovertebral 
articulations bilaterally at T10 appeared to be normal and 
probably arthritic.  A diagnosis of back pain, of 
undetermined etiology, was made.  A thoracolumbar MRI was 
recommended.  MRI testing of the thoracic and lumbar spine 
done in June 1993 was normal.  A limited nuclear bone scan of 
the spine also showed no abnormality.  

In a July 1998 decision, the Board granted service connection 
for post traumatic arthritis of the articulation of the right 
10th rib with the 10th thoracic vertebra, and denied service 
connection for claimed disability of the lumbar spine.  In a 
February 1999 rating decision, the RO granted a non-
compensable (0 percent) evaluation for the service-connected 
thoracic spine disorder.

A VA examination was conducted in April 1999.  The veteran 
complained of a dull intermittent achiness on a daily basis 
of the lower thoracic spine.  There was tenderness over the 
upper trapezius area.  Straight leg raises were negative to 
90 degrees.  Range of motion testing showed flexion of 86 
degrees, extension of 13 degrees, and lateral flexion of 31 
degrees (right) and 26 degrees (left).  Neurological 
evaluation was intact.  A tentative diagnosis of traumatic 
arthritis of T10, with strain and spasm, was made.  X-ray 
films of the thoracic spine were negative.  A final diagnosis 
of thoracic spine strain with spasm was made.  The examiner 
noted that there was insufficient evidence to confirm a 
diagnosis of arthritis at the 10th vertebra.  The examiner 
also commented that there was essentially no limitation of 
motion.  

In a September 1999 rating action, the RO assigned a 10 
percent evaluation for the veteran's thoracic spine 
disability, effective from February 1992, under Diagnostic 
Code 5010, based upon painful motion.  

In a September 1999 statement, Dr. S. indicated that he had 
been treating the veteran for his disability of the dorsal 
spine.  The doctor noted that, for purposes of employment, 
the veteran was limited to lifting 50 pounds maximum, and 
indicated that the veteran would be employable at light 
levels not requiring heavy lifting with the left upper 
extremity. 

In September 2000, VA received a July 1997 report of a 
private examination performed by a neurologist and 
orthopedist, following an industrial injury to the back which 
the veteran sustained in July 1997.  The diagnoses included 
dorsal straining injury related, more probably than not, to 
the industrial injury; pre-existing thoracolumbar 
degenerative disc disease unrelated to the industrial injury; 
and mild bilateral probable scalenus anticus syndrome in the 
upper extremities, unrelated to the industrial injury.  

Private medical records dated in 1998 and 1999 reflect that 
the veteran was seen on multiple occasions for back problems 
and that he was undergoing physical therapy.  

In October 2001, additional records were received which 
included an October 1997 evaluation for the veteran's 
complaints of thoracic pain, weak hands, and paresthesias of 
the feet.  The doctor summarized that the veteran experienced 
mid-thoracic pain following a lifting accident in July 1997, 
and noted that a slight decrease in grasp strength was shown.

VA medical records dated in 2002 document the veteran's 
repeated complaints of upper back pain, tingling in the arms, 
and numbness.  The records show that various diagnoses 
including mild spondylosis, thoracolumbar scoliosis, and mild 
cervical spine disc disease, have been made.

The veteran provided testimony at a second RO hearing held in 
January 2004, at which time he discussed symptoms including 
back pain, headaches, and tingling in the hands.

A QTC/VA examination was conducted in August 2004.  The 
veteran complained of pain, stiffness, and an 
"immobilizing" sensation, occurring as often as 4 times a 
month and lasting for two days.  He reported that he lost 
four days from work each month.  During the past year he 
reported having one incapaciating episode, lasting one day.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent.  
There was tenderness noted of the mid upper back.  Straight 
leg raising was negative bilaterally.  Range of motion 
testing revealed: flexion to 90 degrees; extension to 30 
degrees; right and left lateral flexion to 30 degrees, and 
right and left rotation to 30 degrees.  The examiner 
indicated that range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  It was 
noted that there were signs of intervertebral disc syndrome 
(IVDS) at the thoracic spine, causing erectile dysfunction, 
but no bowel or bladder dysfunction.  

The examiner rendered the following diagnoses: (1) regarding 
arthritis at the articulation of the right 10th rib, a 
diagnosis was not possible because the pain was originated 
from the specific event since the injury in 1988, which was 
most likely strain or sprain.  It was noted that the location 
and age were unusual for arthritis; (2) the VA diagnosis of 
arthritis of the 10th vertebra was changed to brachial plexus 
lesions (scalenus anticus syndrome).  The examiner explained 
that the diagnosis was changed because of ulnar nerve 
involvement, and noted that mild thoracic scoliosis would not 
be responsible for the veteran's multiple complaints and 
pain; (3) migraine headaches, unspecified; (4) the veteran's 
complaints of tingling of the hands were assessed as cubital 
tunnel syndrome; and (5) the symptoms of feet and legs 
falling asleep were assessed as possible polyneuropathy or 
restless leg syndrome.  The examiner commented that the 
veteran had been assaulted in 2000, resulting in a fractured 
left tibia and fibula.   

The examiner also provided the following opinions: (1) 
headaches are less likely than not due to cervical or 
thoracic spine condition, and appear to represent common 
migraines; (2) tingling of the hands are consistent with 
ulnar nerve entrapment syndrome and are as likely as not due 
to thoracic spine condition; (3) the most recent thoracic 
spine film (4/22/99) was negative; there is insufficient 
evidence to confirm a diagnosis of arthritis of the 10th rib 
with10th thoracic vertebra.  Clinically, persistent 
tenderness in this area was shown; the bone scan was not 
specific, the pain and symptoms are more likely than not due 
to soft tissue injury (thoracic strain/sprain).  The examiner 
concluded that the whole issue regarding the back was fairly 
speculative and that he would not incline toward a diagnosis 
of arthritis at the 10th costovertebral junction.  The 
examiner noted that veteran's difficulty maintaining 
employment and his injury proneness, and wondered if 
attention deficit had been entertained as a diagnostic 
option.  

Later in August 2004, an addendum to the earlier examination 
report was added to the record, written by the same examiner.  
The examiner stated that, as for the diagnosis of arthritis 
of the articulation of the right 10th rib with the 10th 
thoracic vertebra, this diagnosis was retained, and had 
progressed to include thoracic strain.  The examiner noted 
that service connection was established with evidence of 
post-traumatic arthritis at the articulation of the right 
10th rib with the 10th thoracic vertebra, but that subsequent 
diagnostic tests were negative, which was consistent with the 
course of reactive arthritis.  The examiner noted that the 
symptoms of thoracic back pain, stiffness, and tenderness 
were consistent with arthritis and thoracic strain.  

The examiner also explained that scalenus anticus syndrome 
was a separate diagnosis, typically characterized by 
neuropathies over the ulnar nerve distribution and pain 
referable to the neck, ear, upper chest, upper back, and 
outer arm.  He stated that the diagnosis of cubital tunnel 
syndrome rendered in the original report, manifested by 
tingling of the hands, was a component of this syndrome.  He 
reiterated that the diagnosis of tension headaches were not 
related to the service-connected disorder of the thoracic 
spine.  He also noted that, as to the veteran's complaints of 
neurological symptoms in the lower extremities, the August 
2004 examination was normal for the lower extremities.  He 
opined that the proper diagnosis was more likely a non-
specific polyneuropathy, and opined that it was less than 
likely that this condition was related to the service-
connected disorder of the thoracic spine.  The examiner also 
clarified that when he noted findings of IVDS, these were 
related only to the cervical spinal, and were not related to 
the service connected disorder of the thoracic spine.

The record includes a VA vocational rehabilitation special 
report of training, dated in October 2004, indicating that 
the veteran had moved from employment service status to 
rehabilitated status.  It was noted that he was employed as a 
civil engineering technician and had been successfully 
employed for over 5 months.

In a January 2005 SSOC, the RO denied an evaluation in excess 
of 10 percent for the veteran's service-connected disorder 
affecting the thoracic spine, and indicated that the 10 
percent evaluation currently in effect did not meet the 
schedular criteria for limitation of motion, but that the 
evaluation was warranted by limitations caused by pain.  

In a January 2005 rating decision, the RO granted service 
connection for scalenus anticus syndrome of the right and 
left upper extremities, assigning a 10 percent evaluation for 
each, effective from January 2004.  The RO also denied 
service connection for foot and leg neuropathy, headaches, 
and insomnia.  Service connection for a disorder of the 
lumbar spine also remained denied, as no new and material 
evidence had been presented to reopen it.

In a statement presented by the veteran in January 2005, he 
indicated that he had missed work due to his service-
connected disorder of the thoracic spine, due to both pain 
and medical appointments.  

The veteran provided testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in March 2005.  
The veteran's representative urged that a separate evaluation 
be assigned for the 10th rib, as a muscle injury.  The 
representative also urged that service connection be granted 
on a secondary basis for a disorder of the lumbar spine.  The 
veteran testified that he experienced symptoms of daily back 
pain, and knee and leg weakness.

III.  Increased Ratings - in General

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

IV.  Analysis

The veteran's disability of the thoracic spine is currently 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
5237, but it was initially evaluated under 5010.  During the 
pendency of the veteran's appeal, substantive changes were 
made to the portion of the Rating Schedule that addresses 
evaluation of the spine.  For instance, in 2002, the 
evaluation criteria for Diagnostic Code 5293, for 
intervertebral disc syndrome (IVDS), were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (now codified at 38 
C.F.R. § 4.71a, DC 5293 (2004).  The amendment was effective 
on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004)).  An omission was then corrected 
by reinserting two missing notes.  See 69 Fed. Reg. 32,449 
(June 10, 2004).  The amendment and correction were made 
effective from September 26, 2003.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that, in the most recently issued SSOC of January 2005, the 
RO considered the old and new rating criteria.  Therefore, it 
is clear that the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome; a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks; a 
40 percent evaluation required severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief.  
A 60 percent evaluation required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (prior to Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation; incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrant a 20 percent evaluation; incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

Under DC 5291, slight limitation of motion of the thoracic 
spine warrants a noncompensable evaluation; moderate and 
severe limitation of motion of the thoracic spine warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, DC 5291 (prior to 
Sept. 26, 2003).

Under Diagnostic Code 5295 (prior to Sept. 26, 2003), 
lumbosacral strain with subjective symptoms only is assigned 
a noncompensable evaluation.  A 10 percent evaluation is 
assigned when lumbosacral strain is manifested by 
characteristic pain on motion.  A 20 percent evaluation is 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position; a 40 percent 
evaluation requires a showing of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion. 

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2004).

The Board notes that August 2004 examination report indicates 
that there were signs of intervertebral disc syndrome, but 
only affecting the cervical spine and unrelated to the 
service-connected disorder of the thoracic spine.  The 
veteran is not entitled to an increased rating under 
Diagnostic Code 5293, as the evidence does not show that he 
has intervertebral disc syndrome affecting the thoracic 
spine.  At the August 2004 examination, clinical evaluation 
was normal for the lower extremities, and neurological 
findings made in the upper extremities have already been 
separately service connected.  Moreover, there is no clinical 
showing of moderate intervertebral disc syndrome with 
recurring attacks, or of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, warranting a 20 percent evaluation 
for IVDS under either the former or current rating criteria.  
See 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, 
(effective on and after Sept. 23, 2002).  Accordingly, there 
is no basis for an evaluation under either the new or old 
criteria pertaining to IVDS.  

The veteran is not entitled to an increased rating under the 
old criteria under Diagnostic Code 5295, as the evidence does 
not show that he has muscle spasm on extreme forward bending 
or loss of lateral spine motion in the standing position to 
warrant a 20 percent rating.  Specifically, at his August 
2004 examination, the examiner commented that muscle spasms 
were absent.

Similarly, it is clear that the veteran is not entitled to an 
increased rating under Diagnostic Code 5291, inasmuch as not 
even slight limitation of motion of the thoracic spine is 
shown.  According to the August 2004 examination results, 
forward flexion of the thoracolumbar spine was to 90 degrees, 
extension was to 30 degrees, left and right lateral flexion 
were to 30 degrees, and left and right lateral rotation were 
to 30 degrees.  The combined range of motion (referring to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation) of the 
thoracolumbar spine was 240 degrees.  The veteran 
demonstrated full range of motion, not even slightly lacking, 
in any movement.  Accordingly, not even a 10 percent 
evaluation is technically warranted under the literal 
application of the criteria of DC 5291 (2002).

Further, the veteran is not entitled to an increased rating 
under the aforementioned General Rating Formula for diseases 
and injuries of the spine, under the amended regulations 
effective September 26, 2003.  The veteran does not have 
forward flexion limited to between 30 and 60 degrees.  
Similarly, as just discussed, the veteran's combined range of 
motion is much greater than 120 degrees; it is shown to be 
the full 240 degrees.  While the appellant has complained of 
chronic pain on motion and functional loss of the thoracic 
spine, the Board notes further that the new rating criteria 
incorporate pain into the currently assigned 10 percent 
disability evaluation.  Therefore, an increased rating for 
painful motion is inappropriate under the new rating 
criteria, effective September 26, 2003. 

In addition, although contended by the veteran's 
representative, the veteran does not have associated 
objective neurological abnormalities which warrant a separate 
rating pursuant to Note (1).  In this regard, manifestations 
of tingling in the upper extremities diagnosed as scalenus 
anticus syndrome and associated cubital tunnel syndrome, have 
been secondarily associated with the service-connected 
thoracic spine disorder, and have been separately service 
connected and compensated already.  Other neurological 
symptoms, namely foot and leg neuropathy, have been diagnosed 
as possible polyneuropathy or restless leg syndrome, and 
these symptoms have not been etiologically associated by 
competent evidence or medical opinion with the service 
connected disorder of the thoracic spine.  Finally, the 
veteran has also complained of headaches, which were 
diagnosed as migraine in nature and which were determined by 
the 2004 examiner to be less likely than not due to the 
service-connected thoracic spine disorder.  

The veteran's representative has also urged that service 
connection on a secondary basis be established for a lumbar 
spine disorder.  This is an entirely separate claim that is 
not before the Board on appeal, and which has been the 
subject of previous final denial of the claim in a July 1998 
Board decision.  Accordingly, this claim may be pursued 
separately and may only be reopened in the event that new and 
material evidence is presented.  See 38 C.F.R. § 3.156 
(2004).

The veteran's representative has also requested that a 
separate evaluation be assigned for the 10th rib as a muscle 
disorder.  The Board is unable to identify any clinical 
evidence which reflects that there is any clinical muscle 
disability affecting the 10th rib and accordingly, there is 
no basis for a separate evaluation for that condition.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the Court 
has held that section 4.40 does not require a separate rating 
for pain but rather provides guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In this regard, it 
is noted that the veteran contends that he experiences daily 
pain and functional impairment attributable to his disorder 
of the thoracic spine.  In the August 2004 examination 
report, the examiner indicated that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  It is clear that any functional 
impairment attributable to such symptoms has already been 
contemplated and provides at least a partial basis for the 
currently assigned 10 percent evaluation, inasmuch as the 
clinical manifestations of veteran's thoracic spine disorder 
do not even meet the schedular criteria for a 10 percent 
evaluation under any of the applicable diagnostic codes, to 
include the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002) and 38 C.F.R. § 4.71a, DC 5237 
(lumbosacral or cervical strain) (2004), as discussed in 
detail above herein.  Accordingly, it is clear that the 
functional impairment that can be attributed to the veteran's 
thoracic spinal disorder as comports with the veteran's 
aforementioned subjective complaints has been adequately 
taken into account in assigning the current 10 percent 
rating. 

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization. Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are specifically contemplated in the Rating Schedule.  
There are no unusual manifestations regarding the veteran's 
disability.

While the veteran's thoracic spine disorder has had some 
consequences with regard to his employment, such as missed 
time from work due to pain and medical appointments, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the Rating Schedule.  It is 
important to note that, under the provisions of 38 C.F.R. § 
4.1, the percentage ratings contemplated in the Rating 
Schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e., interference with employability not contemplated in 
the rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.  The Board further points out that the vocational 
rehabilitation information on file reflects that the veteran 
has recently been able to maintain employment as a civil 
engineer technician.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special examination for VA purposes to determine 
the extent of the veteran's thoracic spine disability.  The 
evidence includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for arthritis 
at the articulation of the right 10th rib with the 10th 
thoracic vertebra, with thoracic strain.

ORDER

An evaluation in excess of 10 percent for articulation of the 
right 10th rib with the 10th thoracic vertebra, with thoracic 
strain, is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


